Case 1:18-cv-10364-LGS-SDA Document 655 Filed 11/19/20 Page 1 of 11
                                           By November 19, 2020, Plaintiffs shall file a responsive letter, not to
                                           exceed 5 pages (exclusive of exhibits).

                                           A show cause hearing will be held on November 23, 2020, at 12:15
                                           p.m. The hearing will be telephonic and will occur on the following
                                           conference line: 888-363-4749, access code: 5583333.
 Via ECF
                                           So Ordered.
 The Honorable Lorna G. Schofield,
                                      Dated: November 19, 2020
 United States District Judge,                New York, New York
  Thurgood Marshall United States Courthouse,
              40 Foley Square,
                   New York, New York 10007.
                 Re:     Allianz Global Invs. GmbH, et al. v. Bank of Am. Corp., et al.,
                         Case No. 18-cv-10364

 Dear Judge Schofield:

         Under Rule III(C)(4) of Your Honor’s Individual Practices, we write on behalf of
 Defendants1 (“Defendants”) to submit this letter motion for a temporary restraining order
 or, in the alternative, to enforce the Amended Order of Confidentiality (Dkt. No. 387
 (“Confidentiality Order”)). Specifically, Defendants seek this Court’s intervention
 regarding Plaintiffs’ retention of Jason Katz, a former Barclays and BNP trader and a likely
 fact witness in this action (“U.S. Action”), as a paid “consulting” expert. In a parallel
 action in the U.K. (“U.K. Action”) brought by many of the same Plaintiffs and Plaintiffs’
 counsel as in this U.S. Action, Plaintiffs have applied to give Katz—in the guise of being
 a paid “consultant”—access to the confidential and highly confidential information that
 certain Defendants have produced in the U.S. and U.K. Actions. Paying money to, and
 sharing confidential information with, a fact witness raises serious administration of justice
 issues. Because Katz’s retention as a consulting expert is improper, sharing this
 information with him is improper under the Confidentiality Order. It is also inherently
 improper for Plaintiffs to “interfer[e] with the recollections of a key fact witness” by
 sharing with him confidential information of which he was not an author or recipient.
 Arconic Inc. v. Novelis Inc., 2018 WL 5660180, at *1-*2 (W.D. Pa. Aug. 3, 2018).
         Beginning on November 10, 2020, Defendants tried to get basic information from
 Plaintiffs about Katz’s retention. On November 16, 2020, Plaintiffs finally revealed that
 they have agreed to pay Katz, who is otherwise currently unemployed, $400 per hour for
 his purported consulting services. Rather than allowing the parties time to discuss these
 serious concerns, Plaintiffs are seeking to make the issue a fait accompli by rushing an
 application in the U.K. court to share confidential information with Katz. And Plaintiffs
 were unable to speak with Defendants until 4:30 p.m. on November 17, 2020. Accordingly,
 to avoid tainting a potentially crucial fact witness, on November 17, Defendants filed a
 letter motion with Judge Aaron seeking a protective order to stop Plaintiffs from (i) paying
 Katz the unreasonable amount of $400 per hour, and (ii) sharing any information that he
 would not have had access while employed as an FX trader.2 Judge Aaron denied the

 1
     The MUFG and Credit Suisse defendants do not join this motion.
 2
   Defendants do not seek to prevent Plaintiffs from otherwise communicating with Katz,
 assuming he does not divulge any privileged or otherwise protected information, including
 information he is required to keep confidential pursuant to the terms of his employment
 with BNP, and that such communications are discoverable.
Case 1:18-cv-10364-LGS-SDA Document 655 Filed 11/19/20 Page 2 of 11

     Honorable Lorna G. Schofield                                                             -2-
     United States District Judge

 motion without prejudice, because he viewed the motion “in substance [a]s seeking a
 temporary restraining order” that should be brought before this Court. (Dkt. No. 652.)
 Judge Aaron, however, stated that “the [c]ourt expects Plaintiffs to abide by the letter and
 spirit of the Amended Order of Confidentiality . . . as well as their ethical obligations.”
 (Id.)
 Legal Standard
        To obtain a temporary restraining order, “the movant has to show (a) irreparable
 harm and (b) either (1) likelihood of success on the merits or (2) sufficiently serious
 questions going to the merits to make them a fair ground for litigation and a balance of
 hardships tipping decidedly toward the party requesting the preliminary relief.” Araujo v.
 N.Y.C. Dep’t of Educ., 2020 WL 5701828, at *2 (S.D.N.Y. Sept. 24, 2020) (Schofield, J.)
 As shown below, Plaintiffs’ improper agreement to retain a key fact witness in the U.S.
 Action as a $400-an-hour purported “consultant” and to taint his knowledge of the
 underlying facts by showing and discussing with him Confidential and Highly Confidential
 information that he has never before seen easily meets this standard.
 Background
          Katz is a former FX trader for Barclays and BNP who participated in certain FX
 chat rooms that are at issue in this Action. On January 4, 2017, Katz pleaded guilty to a
 one-count indictment for violating the Sherman Act. (Plea Agreement at ¶ 1, U.S. v. Katz,
 No. 17-cr-0003, Dkt. No. 6 (S.D.N.Y. Jan. 4, 2017).) Katz testified as a fact witness for
 multiple days in U.S. v. Aiyer, No. 18-cr-333 (S.D.N.Y.)—a criminal case involving Katz
 that is detailed in the Third Amended Complaint. (See Dkt. No. 475, ¶¶ 293-96.)3 Plaintiffs
 and BNP listed Katz in their Initial Disclosures as a person that they “may use to support
 [their] claims or defenses.” Fed. R. Civ. P. 26(a)(1)(A)(i). Plaintiffs also demanded that
 Barclays and BNP include Katz as a document custodian. And, Katz is being scheduled
 for a fact-witness deposition in the main FX class action, In re FOREX Antitrust Litig., No.
 13-cv-7789 (S.D.N.Y.), where his testimony also may be used in this Action. Importantly,
 many of the current and former traders who have been deposed in FOREX have asserted
 their Fifth Amendment rights and refused to testify substantively. Due to his prior
 conviction and cooperation agreement with the Government, Katz likely cannot do the
 same and may be one of the main traders able to provide substantive testimony about the
 facts at issue in the U.S. and U.K. Actions.
         Defendants first learned of Plaintiffs’ purported retention of Katz by chance on
 November 6, 2020, when the claimants in the U.K. Action sought defendants’ consent to
 show Katz confidential materials. Barclays and others promptly objected and sought
 further information about the arrangement with Katz from Plaintiffs in the U.S. and the
 U.K. (See Affidavit of Matthew A. Schwartz, dated November 11, 2020 (“Schwartz Aff.”)
 Ex. A.) Plaintiffs have stated that they not only intend to share Confidential and Highly
 Confidential information with Katz in both the U.S Action and the U.K. Action, but also
 to compensate him as a “consultant” for assisting Plaintiffs in preparing their case at $400
 per hour. (Schwartz Aff. Ex. B at 2; Ex. E at 1.)


 3
  Aiyer has appealed his conviction and it is possible that his appeal could result in a retrial
 of his case.
Case 1:18-cv-10364-LGS-SDA Document 655 Filed 11/19/20 Page 3 of 11

     Honorable Lorna G. Schofield                                                             -3-
     United States District Judge

         Barclays asked Plaintiffs to refrain from sharing with Katz any Confidential or
 Highly Confidential information until Defendants in this Action could learn more about
 Katz’s purported retention. In response, U.K. Plaintiffs filed an application with the U.K.
 court to allow them to immediately divulge information to Katz. The U.K. defendants’
 opposition to that application was served on November 18, 2020. Plaintiffs have been
 unwilling to stay that application pending the outcome of any dispute in the U.S. Action.4
 If the U.K. application is granted, Plaintiffs will have the legal right in the U.K. to show
 Katz any documents that have been produced in the U.K. action, which substantially
 overlaps with the discovery produced to date in the U.S. Action. In other words, if
 Plaintiffs’ U.K. application is granted, their transatlantic maneuvering will have the effect
 of undermining any relief this Court could give by allowing them to do in the U.K. what
 they should not be allowed to do in the U.S. This is the urgency motivating Defendants’
 instant motion.
 Statement
          Plaintiffs Admit Hiring Katz for His Personal Knowledge of Relevant Facts.
          There can be no dispute that Katz is a fact witness and that Plaintiffs are retaining
 him because of his personal knowledge of relevant facts. Plaintiffs have admitted this: on
 November 12, Plaintiffs explained that their “purpose” for hiring Katz as a consultant was,
 in part, his “knowledge of facts relevant to the alleged conspiracy.” (Schwartz Aff. Ex. C
 at 2.) Earlier that day in the U.K., Plaintiffs’ counsel asserted that they had retained him
 as a “consultant” because of “[t]he very fact that Mr. Katz was an employee of Barclays
 and engaged in the unlawful conduct that is the subject of the [U.K.] claim.” (Schwartz
 Aff. Ex. B at 1.) Plaintiffs ignore that there are literally hundreds of other current and
 former FX traders, including among Plaintiffs’ own employees, who are not fact witnesses
 and could provide the same services. Indeed, Plaintiffs’ recent filings in the U.K. Action
 make clear that they have already retained at least two “industry consultants” and two other
 experts, all of whom appear to be former traders but are not key fact witnesses in the U.S.
 or U.K. Actions. (Schwartz Aff. at ¶ 7.) As a result, Plaintiffs cannot credibly claim any
 hardship from not being able to show Katz documents that he has never seen before.
          Plaintiffs’ Arrangement to Pay Katz $400 Per Hour Is Improper.
         It is well-settled that a lawyer can only “advance, guarantee or acquiesce in the
 payment of . . . reasonable compensation to a [fact] witness for the loss of time in attending,
 testifying, preparing to testify or otherwise assisting counsel, and reasonable related
 expenses,” Caldwell v. Cablevision Sys. Corp., 86 A.D.3d 46, 51 (N.Y. App. Div., 2d
 Dep’t. 2011) (emphasis added) (quoting N.Y. R. of Prof. Conduct 3.4(b)).5 “Payment to a
 fact witness which bears no relation to the witness’s reasonable losses . . . is nothing more

 4
   Plaintiffs have agreed to give Defendants three business days’ notice before showing Katz
 any Confidential or Highly Confidential materials; but once Katz is able to see those
 materials in the U.K. Action mere notice is insufficient to cure the harm of sharing
 information with Katz that may improperly taint his testimony.
 5
   Under the Federal Anti-Gratuity statute, 18 U.S.C. § 201(d), a lawyer can only pay a fact
 witness for “reasonable cost of travel and subsistence incurred and the reasonable value of
 time lost.” In re PMD Enters. Inc., 215 F. Supp. 2d 519, 530 (D.N.J. 2002).
Case 1:18-cv-10364-LGS-SDA Document 655 Filed 11/19/20 Page 4 of 11

     Honorable Lorna G. Schofield                                                              -4-
     United States District Judge

 than a fee for testifying that permits strangers to the litigation to profit from it.” Id. at 52
 (internal quotations and alterations omitted). Lawyers may not circumvent this rule by
 dressing the fact witness up as a “consultant.” See Patel v. 7-Eleven Inc., 2015 WL
 9701133, at *4-5 (C.D. Cal. Apr. 14, 2015) (holding compensation was improper because
 the witness was “actually hired . . . for his unique factual insight into the workings of
 Defendants’ [business], not for his ‘expertise’” in the relevant field); Rocheux Int’l of N.J.,
 Inc. v. U.S. Merchants Fin. Grp., Inc., 2009 WL 3246837 (D.N.J. Oct. 5, 2009) (excluding
 testimony from former employee plaintiff had retained as a purported “expert witness” but
 the witness’s proposed testimony related to factual issues); Goldstein v. Exxon Research
 Eng’g Co., 1997 WL 580599, at *4 (D.N.J. Feb. 28, 1997) (“consulting agreement” with
 fact witness improper “[w]hen a witness is called because of vast personal knowledge of
 the subject matter of a lawsuit” due to extensive personal involvement in disputed
 activities); Rentclub, Inc. v. Transamerica Rental Fin. Corp., 811 F. Supp. 651 (M.D. Fl.
 1992) (disqualifying counsel for retaining opposing party’s former CFO as a “trial
 consultant” where payments to the witness appeared to have been for factual information).
         After multiple requests, on November 16, Plaintiffs finally disclosed that they have
 agreed to pay Katz $400 per hour for his services. Plaintiffs’ compensation arrangement
 with Katz is excessive by any reasonable measure. At his October 5 sentencing, Katz
 explained that he was “a full-time stay-at-home dad” who spent the “last few years learning
 about growing and building a small real estate business” and was “taking classes to become
 an EMT.” (Oct. 5, 2020 Tr., U.S. v. Katz, at 7:10-20.)6 The Rules of Professional Conduct
 make clear that a fact witness’s reimbursement for their “loss of time” should be based on
 the monetary value of that witness’s time, and requires “closer consideration” if the witness
 is unemployed. (N.Y. Bar Ass’n, Op. 668 (1994).) Plaintiffs cannot credibly claim that
 Katz’s services are worth $400 per hour to anybody other than Plaintiffs. Indeed, this
 hourly rate far exceeds what courts in this circuit have permitted in similar circumstances.
 See, e.g., Prasad v. MML Inv’rs Servs., Inc., 2004 WL 1151735, at *7 (S.D.N.Y. May 24,
 2004) ($125 per hour and citing case that concluded rates between $125-200 per hour were
 reasonable); Klorczyk v. Sears, Roebuck & Co., 2017 WL 3272237, at *3 (D. Conn. Aug.
 1, 2017) ($120 per hour); Rajaratnam v. Motley Rice, LLC, 449 F. Supp. 3d 45, 78
 (E.D.N.Y. 2020) (less than $8,500 per year, including expenses for international travel).7


 6
  Nor can Plaintiffs argue that Katz’s experience as a trader justifies paying him so much,
 because he was banned for life from working as a trader by the Federal Reserve in 2017.
 See https://www.federalreserve.gov/newsevents/pressreleases/files/enf20170104a1.pdf.
 7
   Accordingly, this case is nothing like those where payments to fact witness have been
 permitted. See, e.g., Higher One, Inc. v. TouchNet Info. Sys., Inc., 298 F.R.D. 82, 86-87
 (W.D.N.Y. 2014) (rejecting discovery into attorneys’ communications with consulting witness,
 where witness was unlikely to testify and there was no evidence witness was being paid an
 improper amount or improperly divulging confidential information); Prasad, 2004 WL
 1151735, at *5-6 (compensating a fact witness for $125 per hour to be a consultant was
 insufficient to overturn an arbitration award where $125 per hour was the same rate the witness
 charged in his private consulting business); Rajaratnam, 2020 WL 1476171, at *20-21
 (compensating $75,000 to a fact witness for extensive case travel between Sri Lanka and the
 United States over several years was reasonable and proper).
Case 1:18-cv-10364-LGS-SDA Document 655 Filed 11/19/20 Page 5 of 11

  Honorable Lorna G. Schofield                                                               -5-
  United States District Judge

        Plaintiffs Should Not Be Allowed to Taint Katz’s Knowledge as a Fact Witness.
         Plaintiffs clearly intend to show Katz documents that have been designated
 Confidential and Highly Confidential for which he was not an author or recipient. Indeed,
 they have filed a motion to permit this in the U.K Action. Allowing Katz “to review all
 tiers of confidential information in the case” runs the risk of “interfering with the
 recollections of a key fact witness” and should not be allowed. Arconic Inc., 2018 WL
 5660180, at *1-*2 (“[I]t is essential to avoid the possibility of influencing the testimony of
 a witness whom both parties agree is a central fact witness in the case.”). Moreover, under
 the Confidentiality Order, a fact witness—but not a consulting “expert”—can only see
 “Highly Confidential” information the witness had access to “in the normal course of
 business.” (Compare Dkt. No. 388 ¶ 7.2(f) with ¶ 7.2(h).) Plaintiffs should not be allowed
 to sidestep this Order by improperly retaining Katz as a consultant.
         If Katz reviews documents that are unrelated to his conduct, it will necessarily
 change his personal understanding of the conduct at issue in the U.S. Action. Defendants
 may not be able to mitigate this issue with cross-examination, in part because Plaintiffs
 have stated that they will invoke “[their] work product privilege over communications with
 Katz concerning the subject of the consulting.” (Schwartz Aff. Ex. D at 2.) Cf. In re PMD
 Enters. Inc., 215 F. Supp. 2d at 531 (holding cross-examination was insufficient where the
 party “engaged in ex parte contact and offered to pay an adverse fact witness a substantial
 sum to review certain documents”). Defendants object to and reserve all rights to challenge
 any such claim.
 Conclusion
         For the foregoing reasons, Defendants respectfully request that the Court order
 Plaintiffs not to share any confidential information with Katz that he would not have had
 access to while employed as an FX trader and not to pay him excessive compensation.
Case 1:18-cv-10364-LGS-SDA Document 655 Filed 11/19/20 Page 6 of 11

     Honorable Lorna G. Schofield                                                    -6-
     United States District Judge

 Respectfully Submitted,



 SULLIVAN & CROMWELL LLP                          ALLEN & OVERY LLP

 By: /s/ Matthew A. Schwartz                      By: /s/ David C. Esseks
 Matthew A. Schwartz                              David C. Esseks
 Matthew A. Peller                                Laura R. Hall
 Jacob B. Lieberman                               Rebecca Delfiner
 Nikolai Krylov                                   1221 Avenue of the Americas
 Maeghan O. Mikorski                              New York, New York 10020
 125 Broad Street                                 Telephone: (212) 610-6300
 New York, New York 10004                         david.esseks@allenovery.com
 Telephone: (212) 558-4000                        laura.hall@allenovery.com
 schwartzmatthew@sullcrom.com                     rebecca.delfiner@allenovery.com
 pellerm@sullcrom.com
 liebermanj@sullcrom.com                          PATTERSON, BELKNAP, WEBB & TYLER
 krylovn@sullcrom.com                             LLP
 mikorskim@sullcrom.com
                                                  By: /s/ Alejandro H. Cruz
 Attorneys for Defendants Barclays Bank plc,      Joshua A. Goldberg
 Barclays plc and Barclays Capital Inc.           Alejandro H. Cruz
                                                  Camille L. Fletcher
                                                  Patterson, Belknapp, Webb & Tyler LLP
                                                  1133 Avenue of the Americas
                                                  New York, NY 10036
                                                  Telephone: (212) 336-2000
                                                  acruz@pbwt.com
                                                  cfletcher@pbwt.com
                                                  jgoldberg@pbwt.com

                                                  Attorneys for Defendants BNP Paribas Group,
                                                  BNP Paribas USA, Inc., BNP Paribas S.A. and
                                                  BNP Paribas Securities Corp.8




 8
  Allen & Overy LLP does not represent Defendants BNP Paribas Group, BNP Paribas
 USA, Inc., BNP Paribas S.A. and BNP Paribas Securities Corp. with respect to claims by
 Claimants affiliated with BlackRock, Inc.
Case 1:18-cv-10364-LGS-SDA Document 655 Filed 11/19/20 Page 7 of 11

  Honorable Lorna G. Schofield                                                       -7-
  United States District Judge

 SHEARMAN & STERLING LLP                          COVINGTON & BURLING LLP

 By: /s/ Adam S. Hakki                            By: /s/ Andrew A. Ruffino
 Adam S. Hakki                                    Andrew A. Ruffino
 Richard F. Schwed                                620 Eighth Avenue
 Jeffrey J. Resetarits                            New York, NY 10018-1405
 599 Lexington Avenue                             Telephone: (212) 841-1000
 New York, New York 10022                         aruffino@cov.com
 Telephone: (212) 848-4000
 ahakki@shearman.com                              Andrew D. Lazerow
 rschwed@shearman.com                             850 10th Street NW
 jeffrey.resetarits@shearman.com                  Washington, DC 20001
                                                  Telephone: (202) 662-5081
 Attorneys for Defendants Bank of America         alazerow@cov.com
 Corporation, Bank of America, N.A. and Merrill
 Lynch, Pierce, Fenner & Smith Incorporated       Attorneys for Defendants Citigroup, Inc.,
                                                  Citibank, N.A., Citigroup Global Markets, Inc.



 LATHAM & WATKINS LLP                             CLEARY GOTTLIEB STEEN &
                                                  HAMILTON LLP
 By: /s/ Joseph Serino, Jr.
 Joseph Serino, Jr.                               By: /s/ Thomas J. Moloney
 885 Third Avenue                                 Thomas J. Moloney
 New York, New York 10022                         Rishi N. Zutshi
 Telephone: (212) 906-1717                        One Liberty Plaza
 joseph.serino@lw.com                             New York, New York 10006
                                                  Telephone: (212) 225-2000
 KING & SPALDING LLP                              tmoloney@cgsh.com
                                                  rzutshi@cgsh.com
 By: /s/ G. Patrick Montgomery
 G. Patrick Montgomery (admitted pro hac vice)    Attorneys for Defendants The Goldman
 1700 Pennsylvania Ave., NW                       Sachs Group, Inc. and Goldman Sachs &
 Washington, DC 20006                             Co. LLC
 Telephone: (202) 626-5444
 pmontgomery@kslaw.com

 Attorneys for Defendants Deutsche Bank AG and
 Deutsche Bank Securities Inc.
Case 1:18-cv-10364-LGS-SDA Document 655 Filed 11/19/20 Page 8 of 11

     Honorable Lorna G. Schofield                                                  -8-
     United States District Judge

 LOCKE LORD LLP                                 DONTZIN NAGY & FLEISSIG LLP

 By: /s/ Gregory T. Casamento                   By: /s/ Tibor L. Nagy, Jr.
 Gregory T. Casamento                           Tibor L. Nagy, Jr.
 3 World Financial Center                       Jason A. Kolbe
 New York, New York 10281                       Dontzin Nagy & Fleissig LLP
 Telephone: (212) 812-8325                      980 Madison Avenue
 gcasamento@lockelord.com                       New York, NY 10075
                                                Telephone: (212) 717-2900
 Roger B. Cowie                                 tibor@dnfllp.com
 2200 Ross Avenue, Suite 2200                   jkolbe@dnfllp.com
 Dallas, TX 75201
 Telephone: (214) 740-8000                      SKADDEN, ARPS, SLATE, MEAGHER &
 rcowie@lockelord.com                           FLOM LLP

 J. Matthew Goodin                              By: /s/ Boris Bershteyn
 Julia C. Webb                                  Boris Bershteyn
 111 South Wacker Drive                         Peter S. Julian
 Chicago, IL 60606                              Tansy Woan
 Telephone: (312) 443-0700                      One Manhattan West
 jmgoodin@lockelord.com                         New York, New York 10001
 jwebb@lockelord.com                            Telephone: (212) 735-3000
                                                boris.bershteyn@skadden.com
 Attorneys for Defendants HSBC Bank plc, HSBC   peter.julian@skadden.com
 North America Holdings, Inc., HSBC Bank USA,   tansy.woan@skadden.com
 N.A., and HSBC Securities (USA) Inc.
                                                Gretchen Wolf (admitted pro hac vice)
                                                155 N. Wacker Dr., Suite 2700
                                                Chicago, Illinois 60606
                                                Telephone: (312) 407-0956
                                                gretchen.wolf@skadden.com

                                                Paul M. Kerlin (admitted pro hac vice)
                                                1440 New York Avenue N.W.
                                                Washington, DC 20005
                                                Telephone: (202) 371-7000
                                                paul.kerlin@skadden.com

                                                Attorneys for Defendants JPMorgan Chase &
                                                Co., JPMorgan Chase Bank, N.A. and J.P.
                                                Morgan Securities LLC9


 9
  Skadden, Arps, Slate, Meagher & Flom LLP does not represent JPMorgan Chase & Co.,
 JPMorgan Chase Bank, N.A., and J.P. Morgan Securities LLC with respect to claims by
 BlackRock, Inc. or BlackRock-related entities listed in Appendix C of the Third
 Amended Complaint (ECF 481).
Case 1:18-cv-10364-LGS-SDA Document 655 Filed 11/19/20 Page 9 of 11

  Honorable Lorna G. Schofield                                                 -9-
  United States District Judge

 WACHTELL, LIPTON, ROSEN & KATZ             MOORE AND VAN ALLEN PLLC

 By: /s/ Jonathan M. Moses                  By: /s/ James P. McLoughlin, Jr.
 Jonathan M. Moses                          James P. McLoughlin, Jr.
 Justin L. Brooke                           Mark A. Nebrig
 51 West 52nd Street                        Joshua D. Lanning
 New York, New York 10019                   Moore & Van Allen PLLC
 Telephone: (212) 403-1000                  100 N. Tryon Street, Suite 4700
 JMMoses@wlrk.com                           Charlotte, North Carolina 28202
 JLBrooke@wlrk.com                          Telephone: (704) 331-1000
                                            jimmcloughlin@mvalaw.com
 Attorneys for Defendants Morgan Stanley,   marknebrig@mvalaw.com
 Morgan Stanley & Co., LLC, and Morgan      joshlanning@mvalaw.com
 Stanley & Co. International plc
                                            Attorneys for The Royal Bank of Canada and
                                            Defendant RBC Capital Markets LLC on behalf
                                            of RBC Capital Markets LLC
Case 1:18-cv-10364-LGS-SDA Document 655 Filed 11/19/20 Page 10 of 11

   Honorable Lorna G. Schofield                                                        -10-
   United States District Judge

  DAVIS POLK & WARDWELL LLP                          LINKLATERS LLP

  By: /s/ Paul S. Mishkin                            By: /s/ James R. Warnot, Jr.
  Paul S. Mishkin                                    James R. Warnot, Jr.
  Adam G. Mehes                                      Patrick C. Ashby
  Maude Paquin                                       Nicole E. Jerry
  450 Lexington Avenue                               1290 Avenue of the Americas
  New York, New York 10017                           New York, New York 10104
  Telephone: (212) 450-4000                          Telephone: (212) 903-9000
  paul.mishkin@davispolk.com                         james.warnot@linklaters.com
  adam.mehes@davispolk.com                           patrick.ashby@linklaters.com
  maude.paquin@davispolk.com                         nicole.jerry@linklaters.com

  Attorneys for Defendants The Royal Bank of
  Scotland plc and NatWest Markets Securities        Adam S. Lurie
  Inc.                                               601 13th St. NW
                                                     Suite 400
                                                     Washington, DC 20005
                                                     Telephone: (202) 654-9227
                                                     adam.lurie@linklaters.com

                                                     MAYER BROWN LLP

                                                     By: /s/ Steven Wolowitz
                                                     Steven Wolowitz
                                                     Henninger S. Bullock
                                                     Andrew J. Calica
                                                     Victoria D. Whitney
                                                     1221 Avenue of the Americas
                                                     New York, New York 10020-1001
                                                     Telephone: (212) 506-2500
                                                     swolowitz@mayerbrown.com
                                                     hbullock@mayerbrown.com
                                                     acalica@mayerbrown.com
                                                     vwhitney@mayerbrown.com

                                                     Attorneys for Defendant Société Générale S.A.10




  10
    Linklaters LLP does not represent Société Générale with respect to claims by BlackRock,
  Inc. or the BlackRock-related entities listed in Appendix C of the Complaint.
Case 1:18-cv-10364-LGS-SDA Document 655 Filed 11/19/20 Page 11 of 11

   Honorable Lorna G. Schofield                                                     -11-
   United States District Judge

  HOGAN LOVELLS US LLP                            GIBSON, DUNN & CRUTCHER LLP

  By: /s/ Marc J. Gottridge                       By: /s/ Eric J. Stock
  Marc J. Gottridge                               Eric J. Stock
  Lisa J. Fried                                   200 Park Avenue
  Benjamin A. Fleming                             New York, New York 10166
  Charles Barrera Moore                           Telephone: (212) 351-4000
                                                  estock@gibsondunn.com
  390 Madison Avenue
  New York, New York 10017                        Attorney for Defendants UBS AG and UBS
  marc.gottridge@hoganlovells.com                 Securities LLC
  lisa.fried@hoganlovells.com
  benjamin.fleming@hoganlovells.com
  charles.moore@hoganlovells.com

  Telephone: (212) 918-3000

  EVERSHEDS SUTHERLAND LLP

  By: /s/ Lewis S. Wiener
  Lewis S. Wiener
  Ronald W. Zdrojeski
  Meghana D. Shah
  1114 Avenue of the Americas, 40th Floor
  New York, New York 10036
  Telephone: (212) 389-5000
  lewiswiener@eversheds-sutherland.com
  ronzdrojeski@eversheds-sutherland.com
  meghanashah@eversheds-sutherland.com

  Attorneys for Defendant Standard Chartered
  Bank11



  cc:    All counsel of record (via ECF)




  11
     Eversheds Sutherland (US) LLP only represents Standard Chartered Bank with respect
  to claims by AllianzGI GmbH, the Allianz Entities, PIMCO, and the PIMCO Funds, all as
  defined in the Complaint.
